DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and remarks filed on 9/1/2022 are acknowledged.  Claims 30, 33, 43, and 46 are amended.  Claims 30-49 are pending and are currently under examination.

Information Disclosure Statement
	The information disclosure statements filed on 4/29/2022 and 9/1/2022 have been considered.  Signed copies are enclosed.  The lined-through document was not considered because no English language translation was provided.

Objections Withdrawn
The objection to the drawings because they are not properly numbered is withdrawn in light of applicant’s amendment thereto. 

New Claim Objections
Claims 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections Withdrawn
The rejection of claims 30-49 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of applicant’s amendment and arguments thereto. 

The rejection of claims 30 and 33-49 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,007,233 is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 46-49 on the ground of nonstatutory double patenting as being unpatentable over claims 20-40 of copending Application No. 17/342,579 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 46-48 under 35 U.S.C. 102(a)(1) as being anticipated by Brudnak (US Patent Application Publication 2004/0005304; IDS filed 4/30/2021) is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The rejection of claims 30 and 33-49 on the ground of nonstatutory double patenting as being unpatentable over claims 29, 32, and 36-43 of copending Application No. 17/013,026 (reference application) is maintained for the reasons set forth in the previous office action.  It is noted that the Application 17/013,026 has issued as US Patent 11,419902.  Therefore, the rejection is no longer provisional. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are drawn to methods of treating brain injury associated with increased HDAC activity and reducing the level of HDAC by administering a strain of Megasphaera to a subjection with increased HDAC activity.
The patented claims are drawn to methods of treating cancers including neuroblastoma (which is listed as a brain cancer, therefore constituting a brain injury, and which increases HDAC activity) by administering Megasphaera massiliensis NCIMB 42787.  Administration of the same bacteria would necessarily reduce HDAC levels.  The copending claims do not recite that the composition is encapsulated or comprises an enteric coating.  However, they do disclose formulation for delivery to the intestine and the most widely used way of accomplishing this is encapsulation in an enteric coating.
Applicant argues: That the patented claims do not disclose a method of treating a brain injury associated with an increased level of HDAC in a subject in need thereof by administering the recited bacteria strain.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons: As discussed above, the patented claims disclose treatment of neuroblastoma by administration of the recited bacterial strain.

The rejection of claims 46-49 on the ground of nonstatutory double patenting as being unpatentable over claims 20-39 of copending Application No. 17/095,427 (reference application) is maintained for the reasons set forth in the previous office action. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant claims are drawn to methods of reducing the level of HDAC in a subject by administering a strain of Megasphaera.
The copending claims are drawn to methods of treating a condition mediated by HDAC activity by administering Megasphaera massiliensis NCIMB 42787.  All of the limitations of the instant claims are recited in the copending claims.  Therefore, the instant claims are anticipated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicant argues: That the patented claims do not disclose a method of treating a brain injury associated with an increased level of HDAC in a subject in need thereof by administering the recited bacteria strain.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:  The claims do not require treatment of a brain injury associated with an increased level of HDAC.  They only require that the subject have an increased level of HDAC and a need to decrease said level.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645